                 Case 1:19-cv-01585-GSA Document 13 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL S. IOANE,                              1:19-cv-01585-GSA-PC
12                  Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                    REQUEST FOR JUDICIAL NOTICE
13         vs.
                                                    (ECF No. 5.)
14   STEVEN MERLAK, et al.,
15                  Defendants.
16

17

18

19

20   I.     BACKGROUND
21          Michael S. Ioane (“Plaintiff”) is a federal prisoner proceeding pro se in this civil rights
22   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff filed the
23   Complaint commencing this action on November 6, 2019. (ECF No. 1.)
24          On November 18, 2019, Plaintiff filed a request for judicial notice which is now before
25   the court. (ECF No. 5.)
26   II.    REQUEST FOR JUDICIAL NOTICE
27          Rule 201(d) of the Federal Rules of Evidence governs judicial notice. The content of
28   records and reports of administrative bodies are proper subjects for judicial notice under Rule

                                                     1
                 Case 1:19-cv-01585-GSA Document 13 Filed 05/06/20 Page 2 of 2



 1   201(d). Interstate Natural Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir.1953). A court
 2   may also take judicial notice of the contents of public records. Lee v. City of Los Angeles, 250
 3   F.3d 668, 688 (9th Cir. 2001). However, “[c]ourts may only take judicial notice of adjudicative
 4   facts that are not subject to reasonable dispute.” United States v. Ritchie, 342 F.3d 903, 908-09
 5   (9th Cir. 2003) (citing Fed. R. Evid. 201(b)). “Facts are indisputable, and thus subject to judicial
 6   notice, only if they either ‘generally known’ . . . or capable of accurate and ready determination
 7   by resort to sources whose accuracy cannot be questioned[.]” Id. at 909.
 8             Plaintiff requests the court to take judicial notice of two court records: (1) the Magistrate
 9   Judge’s findings and recommendations in case no. 19-cv-0879-JLT; and (2) Limone v. U.S.,
10   2009 U.S. App. Lexis 19239 (1st Cir. Mass. 2009), “whereas the outcome of the case was an
11   award of 1 million dollars per year of imprisonment for being falsely imprisoned.” (ECF No. 5.)
12   III.      DISCUSSION
13             The document and case referred to by Plaintiff can be judicially noticed as public records.
14   U.S. v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003.) However, the court cannot discern what
15   relevance this document and case have to the issues raised by Plaintiff in the present case.
16   Therefore, Plaintiff’s request for judicial notice shall be denied.
17   IV.       CONCLUSION
18             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for judicial
19   notice, filed on November 18, 2019, is DENIED.
20
     IT IS SO ORDERED.
21

22          Dated:   May 6, 2020                              /s/ Gary S. Austin
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                        2
